Case 9:14-cv-00136-RC-KFG Document 245 Filed 03/26/21 Page 1 of 1 PageID #: 6702




                              UNITED STATES DISTRICT OURT
                               EASTERN DISTRICT OF TEXAS
                                    LUFKIN DIVISION

                             **NOT PRINTED FOR PUBLICATION**

  GUY RICHARDS,                                     §
       Plaintiff,                                   §
                                                    § Civil Action No. 9:14-CV-136
  v.                                                §
                                                    §
  LUFKIN INDUSTRIES, INC.,                          §
       Defendant.                                   §


                       ORDER ADOPTING REPORT AND
             RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

          Pursuant to 28 U.S.C. § 636(b), this matter was referred to United States Magistrate Judge

  Keith F. Giblin. On March 8, 2021, Judge Giblin entered his report and recommendation (Doc.

  No. 243) recommending that the District Court deny the plaintiff’s post-appellate motion for

  review of taxable costs. No party has objected to the report and recommendation

          The Court has considered the record and he magistrate judge’s report. Having conducted

  a de novo review, the Court is of the opinion that the findings and conclusions of the magistrate

  judge are correct. It is therefore ORDERED that the Report and Recommendation on Motion for

  Review of Taxable Costs (Doc. No. 243) is ACCEPTED. This Court therefore ORDERS

  that Plaintiff’s Motion for Review of Taxable Costs (Doc. No. 238) is DENIED.
                    So ORDERED and SIGNED, Mar 26, 2021.


                                                                     ____________________
                                                                     Ron Clark
                                                                     Senior Judge
